NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0782n.06

                                           No. 09-6241

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ADRIANNE HEBRON, ADRIAN RIVERS-                   )                                  FILED
MCKISSIE, ANGELA HARRIS, BYRON                    )                               Dec 22, 2010
CATRON, DAVID DODSON, DELINDA                     )                         LEONARD GREEN, Clerk
MITCHELL, EMERALD GORDON, VELMA                   )
JONES, JANICE M. JOHNSON, JESIE                   )
EDDINGS, JONATHAN Q. IRVIN,                       )
MARQUERITE RHYMES, PAMELA FORD,                   )
PATRICIA COMMODORE, RONALD                        )
BOYD, SHAWN MAKLIN, SYREETA                       )
STANLEY, TERESA WILSON, AND                       )
THELMA SANDER,                                    )
                                                  )
       Plaintiffs-Appellants,                     )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
v.                                                )   WESTERN DISTRICT OF TENNESSEE
                                                  )
SHELBY COUNTY GOVERNMENT,                         )
                                                  )
       Defendant-Appellee.


       Before: MOORE, SUTTON and McKEAGUE, Circuit Judges.


       SUTTON, Circuit Judge. The plaintiffs, several Shelby County deputy correctional officers,

sued the county when it promoted other deputies to the rank of sergeant. The district court dismissed

the complaint on the ground (along with one other) that it was time-barred. Because the plaintiffs’

case comes to us on a motion to dismiss under Civil Rule 12(b)(6) and because plausible theories

of relief remain, we reverse.
No. 09-6241
Hebron v. Shelby County

                                                 I.


       In June 2003, Shelby County eliminated 33 sergeant positions at its Criminal Justice Center

due to budgetary constraints. Shelby County officials gave the sergeants a choice: (1) discharge or

(2) temporary demotion to deputy until additional sergeant positions became available. The

plaintiffs accepted the demotions. Several months later, the county reinstated five previously

demoted sergeants to their original rank and the plaintiffs waited for additional positions to become

available.


       The plaintiffs continued to wait for three years when, in October 2006, the county announced

a promotions process for several sergeant positions. The promotions posting ran from October 31,

2006, through November 13, 2006. Yet the county did not offer to reinstate any of the demoted

deputies to their previous rank. The demoted deputies asked about being reinstated, and the county

told them they had to participate in the new round of testing to determine who would obtain the

promotions. On August 1, 2008, the county promoted eleven deputies to the rank of sergeant. None

of the demoted deputies received a promotion.


       On October 22, 2008, the demoted deputies filed this lawsuit against the county and a county

sheriff in state court. The deputies alleged that the defendants had violated § 12-44 of the Shelby

County Code, which provides that “[a]ny employee laid off or temporarily demoted . . . under this

section shall be given priority over other applicants to reinstatement.” Shelby Cnty. Code § 12-44

(emphasis added); R.3-1 at 3–4. The deputies also invoked 42 U.S.C. § 1983, claiming that the


                                                -2-
No. 09-6241
Hebron v. Shelby County

defendants had deprived them of their property—continued employment and rank—without due

process of law, because the defendants had not complied with the applicable county ordinance

governing demotions. R.3-1 at 5. In their complaint the deputies appeared to present two different

due process theories: in some places claiming they were “entitled to priority over other applicants

to reinstatement,” id. ¶ 23, in other places claiming they were entitled to “immediate[]

reinstate[ment],” id. at 6 ¶ 4.


          The defendants removed the case to federal court, and the deputies voluntarily dismissed the

Shelby County sheriff from the suit, leaving the county as the sole defendant. The county filed a

motion to dismiss on two grounds: (1) the statute of limitations barred the plaintiffs’ suit, and (2)

§ 12-44 of the Shelby County Code did not contain a private right of action. R.10. The district court

agreed with both arguments and dismissed the suit. The deputies appealed the statute-of-limitations

ruling.


                                                   II.


          A few principles guide our resolution of the statute-of-limitations question. Tennessee’s one-

year statute of limitations applies to the plaintiffs’ § 1983 claims. Montgomery v. Carter Cnty., 226

F.3d 758, 772 (6th Cir. 2000); see Tenn. Code Ann. § 28-3-104(a). Federal law determines when

the statute of limitations begins to run. Sharpe v. Cureton, 319 F.3d 259, 266 (6th Cir. 2003). Under

federal law, the limitations clock begins to run when the claimants know or should have known that

the defendant violated their rights, Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001), which occurs


                                                  -3-
No. 09-6241
Hebron v. Shelby County

when the claimants learn of an illegal action, not when the claimants feel the effects of the action,

see Del. State Coll. v. Ricks, 449 U.S. 250, 258 (1980); United Air Lines, Inc. v. Evans, 431 U.S.

553, 557–58 (1977).


        Of equal import, this appeal arises from the county’s motion to dismiss under Civil Rule

12(b)(6). While recent decisions of the Supreme Court establish that, to survive a motion to dismiss,

plaintiffs must state “plausible” grounds for relief, the decisions do not alter the basic rule that

plaintiffs must plead only the basic elements of a claim, not develop all of the facts necessary to

support the claim. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556–57, 562 (2007). Nor do Iqbal and Twombly displace the general rule that we

construe all reasonable inferences, including those related to a plaintiff’s legal theory, in favor of the

claimants. See Beaudry v. TeleCheck Servs., Inc., 579 F.3d 702, 704 (6th Cir. 2009).


        At this early stage in the litigation, it is possible to read the complaint as raising two distinct

legal theories. The first is an “automatic reinstatement” theory—that the deputies had a right to be

“immediately reinstate[d]” to their former positions as sergeants once new positions opened. See

R.3-1 at 6. The second is a “priority” theory—that the plaintiffs had a right to a “priority over other

applicants to reinstatement,” Shelby Cnty. Code § 12-44; R.3-1 ¶ 23, which could mean nothing

more than adding a few points to the scores of participating deputies in the promotions process.


        The automatic reinstatement theory. In assessing whether this theory cleared the one-year

statute of limitations, the district court applied the correct legal framework, one that undermined


                                                   -4-
No. 09-6241
Hebron v. Shelby County

many of the plaintiffs’ arguments. Gauged by the principle that the statute-of-limitations clock

begins to run when the claimants know or should have known that the defendant violated their rights,

Ruff, 258 F.3d at 500, the district court correctly held that the one-year limitations period would

begin to run when the claimants learned or should have learned that the county announced it would

use new procedures to fill the sergeant openings rather than reinstating the demoted deputies. It is

that action, not the eventual promotion, that should have first alerted the deputies of the need to

protect their alleged property interest: reinstatement. See Ricks, 449 U.S. at 258.


       Calling the promotions a “continuing violation” does not help the deputies. The deputies

may have felt additional financial effects from the county’s actions in August 2008, when the county

promoted others to the sergeant positions, but the Supreme Court has long held that the ongoing

effects of an allegedly illegal action do not amount to continuing violations. See Ricks, 449 U.S. at

258; Evans, 431 U.S. at 557–58. All that the county did in 2008 was follow through on its

announcement by taking the next logical step, filling the positions based on the procedures it

announced it would use. The 2008 promotions amount to the effects of any initial violation—the

county’s repudiation of any right to reinstatement and adoption of impermissible new procedures in

its place— not a continuing violation that starts the limitations clock anew. See Ricks, 449 U.S. at

258; Anderson v. City of Bristol, 6 F.3d 1168, 1175 (6th Cir. 1993); Cox v. City of Memphis, 230

F.3d 199, 202, 204–05 (6th Cir. 2000).


       The deputies also claim they could not have filed a lawsuit earlier than they did because they

had not yet suffered any injury. But the deputies had accepted demotions, a loss of pay and seniority,

                                                -5-
No. 09-6241
Hebron v. Shelby County

on the condition that the county would automatically reinstate them when new sergeant positions

became available.     To the extent the county announced procedures other than automatic

reinstatement for filling sergeant positions within a year of October 22, 2008, the deputies had the

right to seek injunctive relief to prevent the county from implementing the new policy and to require

the county to comply with the county ordinance by immediately filling the positions with the

demoted deputies.


       All of this shows that the district court correctly stated the applicable law. Our one question

relates to timing. Paragraph 16 of the complaint leaves unclear the timing of the county’s

announcement that the deputies would have to participate in the promotions process along with

everyone else in order to obtain a sergeant position. The paragraph notes only that “[w]hen the

Plaintiffs inquired, the Department said it would not reinstate them to the rank of sergeant,” R.3-1

¶ 16, but there is no further specification about the “when.” Any concession the deputies made

below relates only to the announcement the county posted in November 2006. Nowhere did the

deputies specify or agree on a date when the county informed them they would have to participate

in the competitive promotions process.


       Given the Rule 12(b)(6) stage of this case, plaintiffs deserve limited discovery on at least two

points: (1) when and how the county informed the deputies they would have to participate in the

promotions process and the nature of the notice and (2) the timing of the promotions posting. If this

discovery confirms the district court’s conclusions about the evidence, its legal conclusions are also

correct. Otherwise, plaintiffs are entitled to move to the next stage of the case.

                                                -6-
No. 09-6241
Hebron v. Shelby County

        The priority theory. Also embedded in the deputies’ complaint, as noted, is a second theory:

the “priority” theory. The district court did not discuss this theory. And with ample reason: the

deputies did not actively pursue it. In response to the county’s motion to dismiss, the deputies

focused their complaints on the county’s failure to reinstate them immediately when positions

became open, R.15 at 7 (twice), 8 (twice), 9, and mentioned priority just four times, R.15 at 4, 5, 10

(twice).


        While the deputies did not feature the “priority” theory before the district court or this court,

the theory appears in the complaint, and it is not an implausible conception of liability. Paragraph

23 of the complaint quotes the statute and claims the deputies “are entitled to ‘priority over other

applicants to reinstatement.’” R.3-1 ¶ 23. It is also quite possible that this theory of recovery is not

time-barred. The plaintiffs may not have known, and may not have had any reason to know, that the

county would deprive them of “priority” until the county announced the results of the promotions

process. Up to this point, the deputies would not necessarily have known of the denial of a

promotion, and they would not necessarily have known that they did not receive a “priority” bump

in the promotions process (or for that matter that they received a priority bump, though not one

sufficient to obtain a promotion). Under these circumstances, it is appropriate to give the claimants

a shot at the theory—more specifically a shot before the district court of determining whether this

theory survives Rule 12(b)(6), perhaps after limited discovery on the relevant points.




                                                  -7-
No. 09-6241
Hebron v. Shelby County

                                             III.


      For these reasons, we reverse and remand for further proceedings.




                                            -8-